internal_revenue_service uil number release date cc el ct-121851-98 ctmonica date memorandum for assistant regional_counsel criminal tax from barry j finkelstein assistant chief_counsel criminal tax subject identity theft and assumption deterrence act of this memorandum provides analysis and review of the identity theft and assumption deterrence act of and the impact it may have in the area of criminal tax law background on date president clinton signed into law the identity theft and assumption deterrence act of hereinafter referred to as the act the act amends u s c making it illegal to steal another person’s personal identification information with the intent to commit an unlawful act previously under u s c only the production or possession of false identification documents was prohibited now because of the rapid expansion of information_technology criminals may not require actual documents to assume an identity as amended the new statute directly addresses what congress perceived as a gap in the law and an impediment to law enforcement when prosecuting identity fraud cases a brief legislative_history on march sen jon kyl r-az first introduced in the senate the identity theft and assumption deterrence act referred to the senate committee on the identity theft and assumption deterrence act of pub_l_no 112_stat_3007 amending u s c see eg cong rec sec_9501 daily ed date statement of sen kyl s the identity theft and deterrence act 104th cong cc el ct-121851-98 judiciary the bill criminalized the theft of identity information and set out restitution provisions for individual victims of identity theft subsequently the bill was referred to the senate subcommittee on technology terrorism and government information which held legislative hearings on march and date testimony was received from the united_states secret service the federal trade commission and two victim advocates on date the subcommittee unanimously voted to amend the bill in the form of a substitute bill the amended bill was ordered reported out of the full senate committee on the judiciary by unanimous consent on date the senate passed the bill on date and then referred it to the house of representatives a proposed bill nearly identical to the senate bill had previously been introduced in the house of representatives by rep shadegg r-az on date this bill was amended to match the senate bill debated on the floor of the house of representatives and passed on date the bill was then referred to the senate where it passed on date finally the bill was signed into law by the president on date the act was widely supported by both the public and private sectors proponents included the department of justice federal bureau of investigation treasury_department united_states secret service federal trade commission united_states postal inspectors american bankers association associated credit bureaus visa and mastercard and the united_states public interest research group in contemplating the legislation the drafters relied upon a briefing report released by the general accounting office in may of entitled identity fraud information on id the testimony of the u s secret service indicated that law enforcement is currently frustrated that the unlawful use of personal information is not a crime since identity theft is often perpetrated by organized criminals who know these crimes can be committed with relative impunity s rep no pincite original cosponsors of the bill were senators kyl leahy hatch feinstein dewine faircloth harkin d’amato grassley and abraham id pincite h_r 105th cong identity theft and assumption deterrence act of pub_l_no 112_stat_3007 amending u s c s rep no pincite cc el ct-121851-98 prevalence cost and internet impact is limited dollar_figure the report documented the increasing rise of identity fraud in the united_states as well as the severe financial impact upon the victims of the crime and the national economy the vast amount of information contained in the report was accumulated from federal agencies and private entities such as the u s secret service social_security administration u s post office trans union corporation a national credit bureau and visa and mastercard most importantly it provided a definition for identity fraud which served as the nucleus for the creation of the act a the new u s c analysis in general terms identity fraud involves stealing another person’s personal identifying information eg social_security_number date of birth and mother’s maiden name criminals use such information to fraudulently establish credit run up debt or to take over existing financial accounts ggd-98-100br date pincite as amended u s c establishes the offense of identity theft by criminalizing the conduct of one who knowingly transfers or uses without lawful authority a means of identification of another person with the intent to commit or to aid or abet any unlawful activity that constitutes a violation of federal_law or that constitutes a felony under any applicable state or local law u s c a dollar_figure the act broadly defines means of identification to include a ny name or number that may be used alone or in conjunction with any other information to identify a specific individual including any- a name social_security_number date of birth official state or government issued driver’s license or identification_number alien registration number government passport number employer or taxpayer_identification_number b unique biometric data such as fingerprint voice print retina or iris image or other unique physical representation ggd-98-100br date the act also includes a provision making a ny person who attempts or conspires to commit any offense under this section subject_to the same penalties as those prescribed for the offense the commission of which was the object of the attempt or conspiracy u s c f cc el ct-121851-98 c unique electronic identification_number address or routing code or d telecommunication identifying information or access device as defined in section e id at d legislative intent demonstrates that this definition is a key aspect of the new law for it is intended to capture the varieties of individual identification information technologically feasible which can be compromised and criminally transferred or used the definition is intended to incorporate other means of identification which may be developed in the future but are not currently available s rep no pincite from a law enforcement perspective the amended statute now allows cases to be prosecuted which may involve fraud occurring in connection with identification informationdollar_figure under the old statute only fraud occurring in connection with identification documents was a crime this forced law enforcement agencies to investigate fraud cases only after the stolen identity information had been used many times indirect charges involving mail fraud wire fraud or money laundering would be prosecuted when in actuality it was the theft of an individual’s personal information which was the impetus for the crimedollar_figure now based on the new statute a more pro- active approach to combating identity theft may be employed in terms of penalties the transfer or use of one or more means of identification which results in the individual committing the offense obtaining anything of value aggregating dollar_figure or more during any one year period is punishable by a fine it is important to note that the act contains a rule_of construction which seeks to clarify that each means of identification in any one identification or fake identification document can not be treated as a separate offense under u s c a see eg cong rec sec_9504 daily ed date statement of sen hatch cc el ct-121851-98 or up to years of imprisonment or bothdollar_figure in the event that the use or transfer of a person’s means of identification does not meet these monetary and time requirements then a fine or up to years of imprisonment or both is authorizeddollar_figure enhanced penalties are also available if the identity theft offense is committed to facilitate a drug trafficking crime in connection with a crime of violence to facilitate an act of international terrorism or after a prior conviction of violating the new statute becomes finaldollar_figure in addition a provision for criminal forfeiture was enacted which allows for the forfeiture to the united_states of any personal_property used or intended to be used to commit the offense of identity theft u s c b finally the act directs the united_states sentencing commission to review and amend as appropriate the federal sentencing guidelines and policy statements which relate to u s c as amendeddollar_figure in an effort to assist the victims of identity theft the act directs the federal trade commission to establish a centralized complaint and consumer education service not later than one year after enactmentdollar_figure this organization will receive and log complaints of individuals who demonstrate a reasonable belief that one or more of their means of identification have been stolen provide information to these individuals and refer complaints to law enforcement authorities and to the three major national credit reporting agencies b application to criminal tax the following analysis is provided to demonstrate how the identity theft and assumption deterrence act of may impact the area of criminal tax law the examples and factual u s c b id as defined in u s c a as defined in u s c sec_924 as defined in u s c u s c b u s c sec_4 id at sec_5 cc el ct-121851-98 scenarios used are only illustrative and are not to be construed as conclusive of the act’s application to criminal tax one area in which the act should have immediate and significant impact with respect to criminal tax law is in the filing of false claims for tax refunds u s c makes it illegal to conspire to defraud the united_states with respect to claims while u s c criminalizes the making or presentment of a claim upon the united_states which is known to be false fictitious or fraudulentdollar_figure the filing of a false tax_return pursuant to a scheme to obtain unjustified tax refunds has been held to establish a violation united_states v miller 545_f2d_1210 ndollar_figure 9th cir cert_denied 430_us_930 see eg 568_f2d_1091 5th cir defendant filed two returns one real and one false claiming refunds on both - the defendant was not entitled to any refund and 409_f2d_814 8th cir multiple filing of false tax returns for actual individuals with refund checks mailed to an address controlled by the defendant the fact pattern from kercher demonstrates the clearest example of how the unauthorized use of another person’s personal identity information used in order to file false income_tax returns would violate the act and in kercher the defendant was convicted of violating u s c for presenting to the department of the treasury fraudulent claims for tax refunds the claims were in the form of tax returns for ten actual individual taxpayers in the previous tax_year the taxpayers had authorized the defendant to prepare their tax returns however for the following year the taxpayers did not authorize the defendant to prepare their tax returns without their knowledge or authority the defendant used their names and personal information to file 1040a tax returns which claimed refunds the returns were processed by the internal_revenue_service and the refunds were sent to addresses controlled by the defendant by unlawfully using their names the defendant knowingly used a means of identification of another person with the intent to commit a violation of law clearly this conduct would substantiate a violation of the identity theft and assumption deterrence act of another area of criminal tax law where the act may have far reaching ramifications is that of money laundering in violation of u s c in general terms if a bank account is established through the unauthorized use of another person’s name social u s c provides that w hoever makes or presents to any person or officer in the civil military or naval service of the united_states or to any department or agency thereof any claim upon or against the united_states or any department or agency thereof knowing such claim to be false fictitious or fraudulent shall be imprisoned for not more than five years and shall be subject_to a fine in the amount provided in this title cc el ct-121851-98 security number or other means of identification and it is then used as a depository to conceal money which represents the proceeds of some unlawful activity then the money laundering statute as well as the act will have been violated the recent case of 159_f3d_401 9th cir demonstrates a more specific example of how the act may be implicated in the realm of money laundering in akintobi the defendants obtained credit cards stolen from the mails and proceeded to make purchases and draw cash advances until the available credit limits were exhausted then using the stolen credit cards and illegally obtained credit information on the cardholders the defendants opened checking accounts in the cardholders’ names subsequently they withdrew the money used to open the checking accounts leaving zero balances finally the defendants used blank starter checks issued to them when the checking accounts were opened to pay down the balances on the original stolen credit cards in a multi-count indictment the defendants were charged with money laundering inter alia in violation of u s c a a i the ninth circuit ruled that the fraudulently obtained starter checks could be proceeds under u s c a a i and that submission of these checks to credit card companies in order to pay down illegally obtained credit card accounts constituted money laundering in terms of identity theft by establishing checking accounts in the cardholders’ names with the intent to commit a violation of law the actions of the defendants would have easily justified an added charge of violating the new act conclusion the identity theft and assumption deterrence act of is an effective and preemptive weapon to be employed against the crime of identity fraud in an age of technological innovation where the latest computer and scientific inventions are exploited by criminal minds the act permits law enforcement authorities to combat identity fraud on an equal playing field if you have any further questions regarding the identity theft and assumption deterrence act of its new implications or legislative_history please contact chris monica of the criminal tax_division on
